Order entered December 13, 2018




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-00213-CV

                         MICHAEL DWAIN WILLIAMS, Appellant

                                              V.

                            LUPE VALDEZ, SHERIFF, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-09709

                                          ORDER
          Before the Court is appellant’s December 12, 2018 request for a paper copy of the

supplemental clerk’s record filed November 27, 2018. We GRANT the motion and DIRECT

the Clerk of the Court send appellant a paper copy of the November 27th supplemental clerk’s

record.


                                                    /s/   DAVID EVANS
                                                          JUSTICE